Citation Nr: 1544450	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3. Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder, secondary to a low back disorder.

4. Whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder, secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans Angels LLC, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) following a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's petition to reopen previously denied claims for entitlement to service connection for a right ankle disorder, a low back disorder, a right hip disorder secondary to a low back disorder, and a right leg disorder secondary to a low back disorder.

The issue of an evaluation in excess of 10 percent for atrophy of the right heel and residuals of fracture of the right metatarsophalangeal joint has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5). 



FINDINGS OF FACT

1. In a December 2012 order, the Board denied the Veteran's claims for entitlement to service connection for a right ankle disorder, a low back disorder, a right hip disorder secondary to a low back disorder, and a right leg disorder secondary to a low back disorder.  The Veteran did not appeal the decision.

2. In February 2013, the Veteran filed a petition to reopen the previously denied claims for entitlement to service connection for a right ankle disorder, a low back disorder, a right hip disorder secondary to the low back disorder, and a right leg disorder secondary to a low back disorder.

3. Evidence received since the Board's December 2012 denial of the Veteran's claims for service connection is new to the record, but not material in that it does not relate to an unestablished fact necessary to substantiate the merits of the claims, and does not raise a reasonable possibility of substantiating the claims of service connection. 


CONCLUSIONS OF LAW

1. A December 2012 Board decision that denied the Veteran's claims for entitlement to service connection for a right ankle disorder, a low back disorder, a right hip disorder secondary to a low back disorder, and a right leg disorder secondary to a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2. Evidence relating to the Veteran's petition to reopen the previously denied claims of entitlement to service connection for a right ankle disorder, a low back disorder, and, a right hip disorder secondary to a low back disorder, and a right leg disorder secondary to a low back disorder received since the Board's December 2012 decision is new but not material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claim decided herein has been accomplished.

In this respect, through the November 2013 notice letter, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the November 2013 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  The aforementioned November 2013 notice letter met these requirements.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), via the November 2013 letter.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2014).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the applications to reopen has been accomplished.  Specifically, with regard to the claims to reopen, the RO informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the November 2013 notice letter.  The notice letter provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claims of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the November 2013 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board further acknowledges that the U.S. Court of Appeals for Veterans Claims (Court) held that in petitions to reopen, as in the present case, the proper notice needed to include not only that evidence and information needed to reopen a claim and the elements required for claim substantiation, but also the reasons for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Subsequently, in a precedential opinion, the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that the Court's holding in Kent was no longer applicable due to subsequent decisions of the U.S. Court of Appeals for the Federal Circuit and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub. Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  As such, VAOPGCPREC 6-2014 determined that the proper notice only required claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reasons for the prior denial.  Consequently, the Board does not find that the VCAA requires remand to the RO; nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of private treatments he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Further, although the Veteran's claims for entitlement to service connection for a right ankle disorder, a low back disorder, and right hip and right leg disorders secondary to a low back disorder will not be reopened by the Board, reasonable efforts to assist the Veteran in these claims have been undertaken.  Although a VA examination was not provided in connection with these claims, the Board notes that the duty to provide an examination does not apply to a petition to reopen finally adjudicated claims without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii); see also Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  As discussed in detail below, the Veteran's claims for entitlement to service connection for a right ankle disorder, a low back disorder, and right hip and right leg disorders secondary to the low back disorder have not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

The Board notes that regardless of whether the RO determined that no new and material evidence was received to reopen the claims or that entirely new claims were received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his original application for service connection for a right ankle disorder, a low back disorder, and right hip and right leg disorders secondary to a low back disorder in October 2008.  The Board denied the claims for service connection in December 2012.  The Board denied the claim for service connection for a right ankle disorder because the evidence did not establish that the Veteran's current right ankle disorder was as likely as not related to service or an incident thereof.  Further, the Board denied the claim for service connection for a low back disorder because there was no competent medical evidence stating that the Veteran's back was permanently aggravated in service.  Additionally, the Board denied the claim for service connection for a right hip disorder secondary to a low back disorder because the Veteran did not have a current diagnosis of a right hip disorder, and there was no medical nexus opinion linking a hip problem with his military service.  Finally, the Board acknowledged that the Veteran had right leg weakness, but denied his claim for a right leg disorder secondary to a low back disorder because the Veteran did not have a current right leg disorder, and there was no competent medical evidence that established that the right leg weakness was related to service, as opposed to being a residual of the Veteran's pre-existing polio.  No new and material evidence was received following the Board's decision until the Veteran filed his petition to reopen the claims in February 2013.  

As the Veteran did not appeal the Board's decision, and no new and material evidence was received during the appeal period following the decision, the Board's December 2012 decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a right ankle disorder, a low back disorder, and right hip and right leg disorders secondary to a low back disorder.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that lay assertions regarding the etiology of a claimed disability can suffice to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  The Court further held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

Right Ankle Disorder

Evidence of record at the time of the Board's December 2012 decision included the Veteran's service treatment records, post-service private treatment records, testimony before a Veterans Law Judge in March 2010, and a VA examination in November 2011.  In his September 1966 enlistment record, the Veteran did not report that he had any ankle problems upon entering active service.  Service treatment records show that he wore a cast for his left ankle in June 1968, and that he suffered a mild sprain to his right ankle in April 1969.  His separation examination in July 1969 reflected that his right ankle was normal, though the Veteran marked that he suffered from foot problems.  

Post-service private treatment records from May 1994 show that the Veteran was treated for a right ankle disorder, to include pain, weakness, little muscle strength in his calf, as well as findings associated with a talar fracture.  Private treatment records further show that bone fragments were removed from the Veteran's right ankle when he had surgical repair to the talar fracture of his right foot.  A February 2009 statement from T.G.R., the Veteran's podiatrist, diagnosed the Veteran with severe degenerative arthritis in the right ankle.  A subsequent September 2009 statement from T.G.R. noted that the Veteran originally came to T.G.R. because of an ankle injury "which occurred several times when he was serving in the military," and that the ankle had a lot of deterioration and instability, which had resulted in the Veteran becoming "completely and permanently disabled due to the severity of the injuries."  The Veteran submitted a third statement from T.G.R. in March 2010, which restated that the Veteran's injuries were originally sustained in the military, and that they had had deteriorated to the point where the Veteran was "completely and permanently disabled due to the severity of the injuries."  T.G.R. opined that this was an old injury that had happened in the military and that the "effects of that injury are what he is having to live with today."  He elaborated that the Veteran's current disability "did not just happen today" but "took place from very specific incidents from when he was serving in the military." 

At his March 2010 hearing, the Veteran stated that he injured his right ankle in service when he slipped down some stairs in early 1968.  He related that he went to sick call the next morning and that the doctor informed him he had a sprain.  He claimed he had a cast for the right ankle for a little over a week.  He contended that the injury caused the bone to chip away all around the ankle and resulted in his current diagnosis of degenerative arthritis. 

At the November 2011 VA examination, the examiner noted the Veteran's in-service right ankle sprain in April 1969, as well as an inversion injury to his left ankle in June 1968, for which the Veteran received a cast.  The VA examiner noted that the Veteran believed his June 1968 injury was the only in-service injury, though he acknowledged he might have sprained it on another occasion in service.  The examiner related a post-service injury to the right ankle in May 1994, as well as a surgery to remove bone chips from the right ankle.  Further, the records show a December 2008 surgery due to a fracture, though the Veteran denied injuring his ankle prior to the surgery.  The examiner found that the Veteran had a foot drop secondary to post-polio syndrome, which contributed to his ankle instability, and diagnosed him with right ankle arthritis.  The examiner opined that the right ankle arthritis was less likely than not incurred in or a result of the claimed in-service injury. 

Evidence submitted by the Veteran since the Board's December 2012 decision included private treatment records, which showed continuous treatment for his right ankle disorder.  The Veteran also submitted another statement from T.G.R., which noted that the Veteran had suffered a right ankle injury in-service and "has had problems with [it] ever since."  T.G.R. stated that the Veteran's ankle had progressively deteriorated such that he might have to have it fused.  T.G.R. opined that "this problem does go back to the original injury."

The Board finds that the private treatment records and T.G.R.'s April 2014 statements are new, but not material in that they do not help substantiate the claim, and are cumulative and redundant of statements already of record, and therefore not new evidence.  In support of his October 2008 right ankle service connection claim, the Veteran provided private treatment records that included a diagnosis of degenerative arthritis and showed ongoing care for the ankle.  The Veteran also submitted several statements from T.G.R. that provided a medical nexus opinion that the Veteran's current diagnosis of degenerative arthritis was related to or the resulted of his in-service injury.  Similarly, in support of his February 2013 petition to reopen his claim for service connection, the Veteran provided private treatment records detailing ongoing care to his right ankle, as well as an April 2014 statement from T.G.R. that opined that his current ankle disorder was related to or a result of his in-service injury.  The Board finds that the new private treatment records and T.G.R's April 2014 medical nexus opinion were already contained in the prior claim and addressed in the Board's December 2012 denial of the claim for service connection, and are essentially cumulative and redundant of the previous evidence of record at the time.

Low Back Disorder

Evidence of record at the time of the Board's December 2012 decision included the Veteran's service treatment records, post-service private treatment records, testimony before a Veterans Law Judge in March 2010, and a VA examination in November 2011.  The September 1966 enlistment records noted that the Veteran had scoliosis post-polio, and that he denied having any recurrent back pain.  Service treatment records chronicle multiple complaints of back pain and stiffness, but in-service examinations did not reveal objective findings of spinal spasms or limited motion.  In-service x-rays taken in January 1967 suggested a defect in the vertebra, L-5, that was considered to be within normal limits.  In February 1967, the Veteran complained of low back pain and stated he had had low back pain for years, but had never sought treatment for it; objective findings were negative and the examiner's impression was low back pain with a normal back exam.

Post-service private treatment records in May 2000 revealed spondylolisthesis, early degenerative arthritis of the L5, mild anterior compressions of L1, L2, and L3 vertebra, as well as sacralization of the L5.  Records from March 2007 showed the Veteran suffered a low back injury and spasms after he was involved in a motor vehicle accident in December 2006.  His injuries were complicated by the existing spondylolisthesis and degenerative joint disease. 

At his March 2010 hearing, the Veteran claimed that he injured his back during basic training when he fell from a rope ladder from about five to six feet.  He related he reported to sick call several times with back complaints and eventually was assigned clerk duty.  He contended that the fall from the rope ladder aggravated his pre-existing post-polio back disorder. 

At the November 2011 VA examination, the examiner noted that the Veteran had a history of low back pain since 2005, after he had injured his back lifting at work, and that he re-injured it in December 2006 following a motor vehicle accident.  The examiner discussed the Veteran's complaints of back pain while in service and his diagnosis of scoliosis and sacralization of L5.  Further, the Veteran stated that he had an increase in low back pain during service but that his back "did relatively well" until the mid-2000s.  The examiner opined that the Veteran's low back disorder pre-existed service and was not permanently aggravated beyond its natural progression by an in-service injury, event, or illness. 

New evidence since the Board's December 2012 decision included Social Security Administration (SSA) records, private treatment records, and documentation from the U.S. Army Training Manual and an official description of the Veteran's MOS.  SSA records indicated the Veteran was granted disability in December 2005 due to severe degenerative disc disease and post-polio syndrome of the right leg.  The SSA findings showed that the Veteran suffered from "moderate multilevel discogenic and facet degenerative changes including spondylolisthesis with bilateral spondylosis at L5-S1," and had a diagnosis of lower motor neuron problem "probable post-polio."  The SSA records included statements from T.G.R. dated January 2006 that opined that the Veteran had "severe weakness in his back and legs due to post-polio syndrome," which had been confirmed by a nerve conduction study.  Private treatment records from October 2012 to February 2013 indicated continuing treatment for the Veteran's low back disorder. 

The Board finds that while the records submitted since the December 2012 decision are new, they are not material in that they do not help substantiate the claim, and are cumulative and redundant of statements already of record, and therefore not new evidence.  The Board finds that the materials from the U.S. Army Training Manual and the official descriptions of the Veteran's MOS do not demonstrate the Veteran's actual experiences in service, or how those experiences may have aggravated his low back disorder.  To the contrary, they provide only a general description of basic training and the Veteran's MOS before he was assigned to clerk duty.  The Board notes that the SSA records, for the most part, include the same private treatment records that were in the case file at the time of the Board's December 2012 decision.  The new evidence in the form of T.G.R.'s January 2006 statement only provided a diagnosis and did not substantiate the Veteran's claim-that his fall from the rope ladder aggravated his pre-existing low back disorder-and therefore is not material.  Further, new private treatment records since the Board's denial of the Veteran's claim for service connection are essentially cumulative and redundant of the previous evidence-that he suffered from a low back disorder and was receiving ongoing treatment for the disorder.  

Right Hip and Right Leg Disorder

Evidence of record at the time of the Board's December 2012 decision included the Veteran's service treatment records, post-service private treatment records, testimony before a Veterans Law Judge in March 2010, and a VA examination in November 2011.  In his September 1966 enlistment record, the Veteran reported he had polio as a child with no residuals.  Clinical records in October 1966 noted thigh atrophy.  Medical notes in January 1967 noted complaints of right hip pain over the right great trochanteric bursa and that his right calf was smaller and shorter than the left leg.  The examiner's impression was right trochanteric bursitis, polio residual to the right leg.  Records from May 1967 indicate that the Veteran had muscle atrophy in his right thigh and weakness in the right leg muscles due to polio.  In his July 1969 separation exam, the examiner noted that the Veteran had lameness and atrophy of the right heel and thigh muscle due to polio.  

Private treatment records note little muscle strength in the Veteran's right calf, and results from a January 2006 electromyography and nerve conduction study of the lower extremities included findings consistent with a history of polio.  At his March 2010 hearing, the Veteran claimed that his right hip and right leg disorders were secondary to his low back disorder, which he claimed to have been aggravated in service.

At the November 2011 VA examination, the Veteran claimed that he had intermittent right hip pain when he climbed ladders, but that he was unsure when he first noticed the symptoms.  He contended he had had some hip problems ten to fifteen years earlier and denied any hip injury.  The Veteran also denied having had any x-rays, and stated that he did not have a right hip diagnosis and that his hip problems were not chronic.  The VA examiner noted a single instance of hip problems in service, and did not diagnose the Veteran with any hip disorder.  

In connection to the right leg disorder, the VA examiner noted that the Veteran denied have a right knee problem, and claimed that he injured his right knee post-service in 1996 or 1997.  He stated that his right leg had always been weak due to polio, and that he had reported the weakness at the time of his enlistment.  The VA examiner concluded that the Veteran did not suffer from functional loss of the lower right extremity, and that he did not have a separate right leg disorder except for right leg weakness due to polio.

The Veteran did not submit any new evidence in connection to his right hip disorder.  New evidence since the December 2012 denial in regards to his right leg disorder pertains to a neurological consultation in August 2014.  The physician recommended the Veteran have a nerve study done to determine whether his right leg pain was due to post-polio syndrome.  He did not provide a diagnosis for the right leg disorder.

The Board finds that the new evidence relating to the right leg disorder is not material, in that it does not help substantiate the claim for a right leg disorder secondary to a low back disorder, and is cumulative and redundant of statements already of record, and therefore not new evidence.  Previous evidence of record includes a nerve study performed in January 2006, which found that the Veteran's right leg disorder was due to his polio.  The new evidence submitted by the Veteran recommends another nerve study to determine the etiology of the Veteran's right leg disorder, but does not provide a diagnosis.  The Veteran did not submit any new evidence in regards to his right hip disorder.  

In this regard, the Board notes that the Veteran's claims for service connection for right hip and right leg disorders secondary to a low back disorder were previously denied because the Veteran's claim for service connection for a low back disorder was denied.  The Board also denied his claims because the Veteran was not diagnosed with a right hip or a right leg disorder.  In the instant case, the Veteran has not provided evidence that he is currently diagnosed with a right hip disorder or a right leg disorder.  Further, as stated above, the Board has denied the Veteran's petition to reopen his claim for a low back disorder.  The Veteran's petition to reopen his claims for right hip and right leg disorders is secondary to his petition to reopen his claim for service connection for a low back disorder; as such, his claims are intrinsically intertwined.  As the Board has denied the Veteran's petition to reopen his low back claim, the Board must also deny his petition to reopen his claims for right hip and right leg disorders secondary to a low back disorder. 

The new evidence received in support of the claim to reopen, including lay and medical statements, and private treatment records, does not show that the Veteran's right ankle disorder, low back disorder, and right hip and right leg disorders secondary to a low back disorder are etiologically related to his time in service.  There has been no competent evidence of record linking the Veteran's claimed disorders to service.  To reopen his claim of service connection for a right ankle, the Veteran should submit evidence showing onset of the disability during service.  Further, to reopen his claim of service connection for a low back disorder, he should submit evidence establishing that military service aggravated the claimed disability.  Finally, to reopen his claims for service connection for right hip and right leg disorders secondary to a low back disorder, he should submit evidence of a diagnosis of current disabilities and medical nexus opinions establishing that the disabilities are secondary to a low back disorder.  Should the Veteran obtain such evidence in the future, he may submit it and request that his claims be reopened.

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the petitions to reopen previously denied claims for entitlement to service connection for a right ankle disorder, a low back disorder, and right hip and right leg disorders secondary to a low back disorder is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The benefit sought on appeal is accordingly denied.

ORDER

New and material evidence has not been received to reopen a claim for service connection for a right ankle disorder, and the claim is denied.

New and material evidence has not been received to reopen a claim for service connection for a low back disorder, and the claim is denied.

New and material evidence has not been received to reopen a claim for service connection for a right hip disorder, secondary to a low back disorder, and the claim is denied.

New and material evidence has not been received to reopen a claim for service connection for a right leg disorder, secondary to a low back disorder, and the claim is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


